Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5613505 A to Campbell et al. (“Campbell”).
Campbell discloses:
Regarding claim 1: 
a body (e.g., body of induction heating sources 10) defining a heating zone (e.g., zones of induction sources 10), the heating zone configured to receive at least a portion of an article that comprises smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM), the heating zone comprising a cavity (e.g., cavity where cigarette C is seen in Fig. 1-3) (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
a magnetic field generator (e.g., induction heating source 10) configured to generate a varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
an elongate heating element (e.g., susceptor layers 300 and 400) that projects into the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
wherein the heating element comprises a heating material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil (e.g., coil 12) and a device configured to pass a varying electrical current through the 
Regarding claim 2: the body is free of heating material that is heatable by penetration with the varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 3: the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 6: an opening (e.g., opening seen in Fig. 1-3 configured to receive cigarette C) defined at a first end of the heating zone and configured to receive the at least a portion of the article (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 8: an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 10: the coil encircles the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 11: the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 12: an impedance of the coil is equal to an impedance of the heating element (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 14: the heating material comprises a metal or a metal alloy (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 15: the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 16: the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 19: 
a first member (e.g., a first of plurality of induction sources 10) and a second member (e.g., a second of plurality of induction sources 10) (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
a heating zone (e.g., zones of induction sources 10) defined between the first member and the second member, the heating zone defining a cavity (e.g., cavity where cigarette C is seen in Fig. 1-3) and being configured to receive at least a portion of an article that comprises smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 

wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with the varying magnetic field to heat the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 20: the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 21: a heating element (e.g., susceptor layers 300 and 400) including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 26: an article comprising smokable material (e.g., cigarette C), and the apparatus as claimed in claim 1 (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 28: an article comprising smokable material (e.g., cigarette C); and the apparatus as claimed in claim 19 (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 29: 

a magnetic field generator (e.g., induction heating source 10) configured to generate a varying magnetic field (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
an end member (e.g., end of induction heating sources 10 seen in Fig. 1-3) at an end portion of the body, the end member defining an end of the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
an elongate heating element (e.g., susceptor layers 300 and 400) that projects into the heating zone, wherein the heating element comprises heating material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with the varying magnetic field to thereby heat the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and
Regarding claim 30: an article comprising smokable material (e.g., cigarette C); and the apparatus of claim 1 (e.g., Fig. 1-3, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60).
To the extent that it may be argued that the Fig. 1 embodiment does not disclose all of the claimed subject matter, such as the claimed heating element, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 8-10 and 12 embodiments in order to reduce or eliminate contact between the tobacco flavor medium and a heating source to increase interspatial tolerances therebetween, to provide relatively uniform heat to the tobacco flavor medium during successive activations of a smoking article and to avoid heating through paper or other materials to heat the tobacco flavor medium.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 9, 10, 12, 16, 17, 20-29 and 33 of copending Application No. 16/480097.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.  The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  



3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  



16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  

26. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 1.  

28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


 

 
3.  The heating element of claim 1, wherein the heating element is a single-piece heating element. 
 
4.  The heating element of claim 1, wherein the second dimension at the intermediary section is less than half of the second dimension at one or each of the first section and the second section. 

7.  The heating element of claim 1, comprising at least one tapered region in which the second dimension increases with distance from the intermediary section towards one of the first section or second section. 

9.  The heating element of claim 1, wherein the heating element is planar. 
 
10.  The heating element of claim 1, wherein the first dimension is a length of the heating element, the second dimension is a thickness of the heating element, the first portion is a first longitudinal end of the heating element, and the second portion is an opposite second longitudinal end of the heating element. 

12.  The heating element of claim 1, wherein the heating element is a tubular heating element. 

16.  An article for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising a heating element according to claim 1, and smokable material in thermal contact with the heating element. 
 


20.  A system for heating smokable material to volatilize at least one component of the smokable material, the system comprising: the article of claim 16; and an apparatus for heating the smokable material to volatilize at least one component of the smokable material, the apparatus comprising a heating zone for receiving the article, and a device for heating the heating element of the article when the article is located in the heating zone. 
 
21.  The system of claim 20, wherein the device comprises a magnetic field generator for generating the varying magnetic field for penetrating the heating element of the article when the article is located in the heating zone. 
 
22.  An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a heating zone for receiving an article comprising smokable material; a heating element according to claim 1 for heating the heating zone;  and a device for heating the heating element. 
 
23.  The apparatus of claim 22, wherein the device comprises a magnetic field generator for generating the varying magnetic field for penetrating the heating element in use. 
 
24.  An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a heating zone for receiving an article comprising smokable material; a heating element made of heating material that is heatable by 
 
25.  The apparatus of claim 22, wherein the heating element projects into the heating zone. 
 
26.  The apparatus of claim 22, wherein the heating element extends at least partially around the heating zone. 
 
27.  An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a heating zone for receiving an article, the article comprising smokable material and heating material that is heatable by penetration with a varying magnetic field to heat the smokable material;  and a magnetic field generator for generating one or more varying magnetic fields that penetrate the heating zone in use in such a way that a strength of the magnetic field, or a strength of a sum of the magnetic fields, differs at respective different locations in the heating zone. 
 
28.  The apparatus of claim 23, wherein the magnetic field generator comprises a first coil for generating a first of the one or more varying magnetic fields, and a second coil for generating a second of the one or more varying magnetic fields, and wherein the second varying magnetic field overlaps the first varying magnetic field. 
 
29.  The apparatus of claim 28, wherein the first coil is a first helical coil, and 
 
33.  A system for heating smokable material to volatilize at least one component of the smokable material, the system comprising: the apparatus of claim 22; and the article for locating in the heating zone of the apparatus.








s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/311411.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  



3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  



16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  

26. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 1.  

28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


to volatilize at least one component of the smokable material, the heating element formed from heating material that is heatable by penetration with a varying magnetic field, the heating element comprising: a first portion and a second portion, each having different respective thermal masses. 
 
2.  The heating element of claim 1, wherein the thermal mass of the heating element varies with distance along the heating element. 
 
3.  The heating element of claim 2, wherein the thermal mass of the heating element varies over at least a majority of a length of the heating element. 
 
4.  The heating element of claim 2, wherein the thermal mass of the heating 
 
5.  The heating element of claim 2, wherein the thermal mass of the heating element reduces linearly with distance along the heating element. 
 
6.  The heating element of claim 1, wherein the first portion and the second 
portion of the heating element have different respective thermal masses as a 
result of a density of the first portion of the heating element being different 
to a density of the second portion of the heating element. 
 
7.  The heating element of claim 1, wherein the first portion and the second portion of the heating element have different respective thermal masses as a result of a thickness of the first portion of the heating element being different to a thickness of the second portion of the heating element. 
 
8.  The heating element of claim 1, wherein the first portion and the second 
portion of the heating element have different respective thermal masses as a result of a material composition of the first portion of the heating element being different to a material composition of the second portion of the heating element. 
 
9.  The heating element of claim 1, wherein a material composition of the heating material of the first portion of the heating element is the same as a material composition of the heating material of the second portion of the heating element. 
 
10.  The heating element of claim 1, wherein the heating material comprises one or more materials selected from the group consisting of: an electrically-
 
11.  The heating element of claim 1, wherein the heating material comprises a metal or a metal alloy. 
 
12.  The heating element of claim 1, wherein the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze. 
 
13.  An article for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: a heating element formed from heating material that is heatable by penetration with a varying magnetic field; and smokable material in thermal contact with the heating element, wherein a first portion and a second portion of the heating element have different respective thermal masses. 
 
14.  The article of claim 13, wherein the smokable material is in surface contact with the heating element. 
 
15.  The article of claim 13, wherein the smokable material comprises at least one of tobacco or one or more humectants. 
 
16.  An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a magnetic field generator for generating a varying magnetic field; and a heating element formed from heating material that is heatable by penetration with the varying magnetic field, wherein a first portion and 
 
17.  The apparatus of claim 16, comprising a heating zone for receiving at least a portion of an article comprising smokable material, wherein the heating element projects into the heating zone. 
 
18.  The apparatus of claim 16, comprising a heating zone for receiving at least a portion of an article comprising smokable material, wherein the heating element extends at least partially around the heating zone. 
 
19.  A system for heating smokable material to volatilize at least one 
component of the smokable material, the system comprising: an article 
comprising smokable material;  an apparatus comprising a heating zone for 
receiving at least a portion of the article, and a magnetic field generator for 
generating a varying magnetic field to be used in heating the smokable material 
when the portion of the article is in the heating zone;  and a heating element formed from heating material that is heatable by penetration with the varying magnetic field when the portion of the article is in the heating zone, wherein a first portion and a second portion of the heating element have different respective thermal masses. 
 
20.  A method of heating smokable material to volatilize at least one component of the smokable material, the method comprising: providing a heating element formed from heating material that is heatable by penetration with a varying 
magnetic field, wherein a first portion and a second portion of the heating 
element have different respective thermal masses;  providing smokable material 

material with a varying magnetic field so that the penetrating causes 
progressive heating of the heating element and thereby progressive heating of 
the smokable material.











s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15/772391.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


 
2.  The article of claim 1, wherein the container comprises a sachet. 
 
3.  The article of claim 1, wherein the container defines an exterior of the article. 
 
4.  The article of claim 1, wherein the heating material is in the cavity. 
 
5.  The article of claim 4, wherein the heating material is within the mass of 
smokable material. 
 

 
7.  The article of claim 6, wherein the mixture comprises a mixture of the 
smokable material and elements, wherein each of the elements comprises heating material that is heatable by penetration with a varying magnetic field. 
 
8.  The article of claim 1, wherein the container is free of heating material 
that is heatable by penetration with a varying magnetic field to heat the 
smokable material. 
 
9.  The article of claim 1, wherein the container comprises the heating material. 
 
10.  The article of claim 9, wherein the container comprises a closed circuit 
of heating material that is heatable by penetration with a varying magnetic field. 
 
11.  The article of claim 9, wherein the container comprises a mesh that comprises the heating material. 
 
12.  The article of claim 1, wherein the heating material is in contact with the smokable material. 
 
13.  The article of claim 1, wherein the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. 
 
14.  The article of claim 1, wherein the heating material comprises a metal or a metal alloy. 
 

materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, 
ferritic stainless steel, copper, and bronze. 
 
16.  The article of claim 1, wherein the smokable material comprises at least one of tobacco or one or more humectants. 
 
17.  The article of claim 1, wherein an exterior of the article has a length, a 
width perpendicular to the length, and a depth perpendicular to each of the length and the width, wherein the length is greater than or equal to the width, and wherein the width is greater than the depth. 
 
18.  An article for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: a container defining a cavity; a mass of smokable material in the cavity; and heating material that is heatable by penetration with a varying magnetic field to heat the smokable material; wherein at least a portion of the container is porous for permitting volatilized material generated by heating the smokable material within the cavity to leave the cavity. 
 
19.  A system, comprising: an apparatus for heating smokable material to volatilize at least one component of the smokable material;  and an article for use with the apparatus, the article comprising a container defining a cavity, and a mass of smokable material in the cavity; wherein the apparatus comprises a heating zone for receiving at least a portion of the article, 
 
20.  The system of claim 19, wherein the article comprises heating material that is heatable by penetration with the varying magnetic field to heat the smokable material when the portion of the article is in the heating zone.









s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15/772394.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


 
2.  The article of claim 1, wherein the heating material is in contact with the sheet. 
 
3.  The article of claim 1, wherein the sheet is planar or substantially planar. 
 
4.  The article of claim 1, wherein the sheet is a rolled sheet. 
 
5.  The article of claim 4, wherein an axial length of the rolled sheet is greater than a diameter of the rolled sheet. 
 

 
7.  The article of claim 4, comprising a mass of smokable material discrete from, and encircled by, the rolled sheet. 
 
8.  The article of claim 1, wherein all or substantially all of a surface of the sheet is covered by the heating material. 
 
9.  The article of claim 1, comprising a plurality of discrete bodies on a surface of the sheet, wherein each of the discrete bodies comprises the heating material. 
 
10.  The article of claim 9, wherein each of the discrete bodies comprises a tube comprising the heating material or a strip comprising the heating material. 
 
11.  The article of claim 1, wherein the heating material is in the form of at least one spiral or closed circuit. 
 
12.  The article of claim 1, comprising ink on the sheet, wherein the ink comprises the heating material. 
 
13.  The article of claim 1, wherein the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. 

14.  The article of claim 1, wherein the heating material comprises a metal or a metal alloy. 
 
15.  The article of claim 1, wherein the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze. 
 
16.  The article of claim 1, wherein the smokable material comprises at least one of tobacco or one or more humectants. 
 
17.  An article for use with apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: a sheet comprising smokable material; and an adhesive surface for adhering the sheet to a carrier. 
 
18.  The article of claim 17, wherein the adhesive surface comprises adhesive on a surface of the sheet. 
 
19.  The article of claim 17, wherein the sheet is a rolled sheet. 
 
20.  The article of claim 17, comprising a backing sheet, wherein the adhesive surface is in contact with the backing sheet, and wherein the backing sheet is removable from the adhesive surface to expose the adhesive surface. 
 
21.  A system, comprising: an apparatus for heating smokable material to 
volatilize at least one component of the smokable material; and an article for 
use with the apparatus, the article comprising a sheet comprising smokable 

magnetic field to heat the smokable material; wherein the apparatus comprises a heating zone for receiving at least a portion of the article, and a magnetic field generator for generating a varying magnetic field to be used in heating the smokable material when the portion of the article is in the heating zone.










s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 17, 18, 20-24, 26 and 27 of copending Application No. 15/772396.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is heatable by penetration with the varying magnetic field.  

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.  

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by 
  
26. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 1.  

28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


 
2.  The article of claim 1, wherein the mass of smokable material is fixed relative to the exterior of the article. 
 
3.  The article of claim 1, comprising a substrate, wherein the mass of 
smokable material is on the substrate. 
 

that is heatable by penetration with a varying magnetic field to heat the 
smokable material. 

8.  The article of claim 5, wherein the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze. 
 
9.  The article of claim 5, wherein the heating material is in contact with the 
smokable material. 
 
10.  The article of claim 5, wherein the heating material extends to opposite longitudinal ends of the mass of smokable material. 
 
11.  The article of claim 3, wherein a portion of the substrate protrudes beyond an end of the mass of smokable material. 
 
12.  The article of claim 3, wherein the substrate is within the mass of smokable material. 
 
13.  The article of claim 3, wherein the substrate comprises smokable material. 
 
14.  The article of claim 1, wherein the mass of smokable material defines at least a portion of the exterior of the article. 

17.  The article of claim 1, wherein the smokable material comprises reconstituted smokable material or is in the form of one of a gel, agglomerates, compressed material, or bound material. 
 

component of the smokable material, the apparatus comprising: a first body and 
a second body with a heating zone arranged therebetween, wherein the first body is movable relative to the second body to compress the heating zone, wherein the heating zone is for receiving at least a portion of an article comprising 
smokable material;  and wherein at least one of the first body or the second body comprises at least a portion of a magnetic field generator for generating a varying magnetic field to be used in heating the smokable material when the portion of the article is located in the heating zone. 

20.  The apparatus of claim 18, wherein the portion of a magnetic field generator comprises an electrically-conductive coil. 
 
21.  The apparatus of claim 18, wherein the magnetic field generator is for generating a varying magnetic field that penetrates the heating zone. 
 
22.  The apparatus of claim 18, wherein at least one of the first body or the second body comprises heating material that is heatable by penetration with a varying magnetic field to heat the heating zone. 
 
23.  Apparatus for heating smokable material to volatilize at least one 
component of the smokable material, the apparatus comprising: a heating zone 
for receiving at least a portion of an article comprising smokable material, wherein the heating zone has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width, wherein the length is greater than or equal to the width, and wherein the width is greater than the depth; and a magnetic field generator for generating a 
 
24.  The apparatus of claim 23, wherein the magnetic field generator comprises an electrical power source that is offset from the heating zone in a direction parallel to the depth of the heating zone. 

26.  The apparatus of claim 23, comprising a first body and a second body, wherein the heating zone is defined by and is arranged between the first body 
and the second body, and wherein at least one of the first body or the second body comprises at least a portion of a magnetic field generator for generating a varying magnetic field to be used in heating the smokable material when the portion of the article is located in the heating zone. 
 
27.  The apparatus of claim 26, wherein the portion of a magnetic field generator comprises a two-dimensional electrically-conductive coil. 
 









s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 15/772386.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


smokable material to volatilize at least one component of the smokable material, the method comprising: determining a maximum temperature to which a heater is to be heated in use; and providing a heater comprising heating material, wherein the heating material is heatable by penetration with a varying magnetic field, and wherein the heating material has a Curie point temperature selected on the basis of the determined maximum temperature. 
 
2.  The method of claim 1, wherein the Curie point temperature is equal to or less than the maximum temperature. 
 
3.  The method of claim 1, wherein the maximum temperature is less than the combustion temperature of the smokable material to be heated by the heater in use. 
 

 
5.  The method of claim 4, wherein the smokable material comprises tobacco and/or one or more humectants. 
 
6.  The method of claim 4, comprising providing that the heater is in contact with the smokable material. 
 
7.  The method of claim 1, comprising forming an apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising a heating zone for receiving an article comprising 
smokable material, the heater for heating the heating zone, and a magnetic 
field generator for generating a varying magnetic field that penetrates the 
heating material;  wherein a maximum temperature to which the heater is 
heatable by penetration with the varying magnetic field in use is exclusively determined by the Curie point temperature of the heating material. 
 
8.  The method of claim 1, wherein the heating material comprises one or more 
materials selected from the group consisting of: iron;  an alloy comprising 
iron;  an alloy comprising iron and nickel;  an alloy comprising iron and nickel and chromium; an alloy comprising iron and nickel and chromium and manganese;  an alloy comprising iron and nickel and chromium and manganese and silicon;  and stainless steel. 
 
9.  The method of claim 1, wherein the heater consists entirely, or substantially entirely, of the heating material. 
 

 
11.  The article of claim 10, wherein the heating material is in contact with the smokable material. 
 
12.  The article of claim 10, wherein the Curie point temperature is no more than 350 degrees Celsius. 
 
13.  The article of claim 10, wherein the heating material comprises one or 
more materials selected from the group consisting of: iron; an alloy comprising iron;  an alloy comprising iron and nickel;  an alloy comprising iron and nickel and chromium;  an alloy comprising iron and nickel and chromium and manganese;  an alloy comprising iron and nickel and chromium and manganese and silicon;  and stainless steel. 
 
14.  The article of claim 10, wherein the smokable material comprises at least one of tobacco or one or more humectants. 
 
15.  The article of claim 10, wherein the heater consists entirely, or substantially entirely, of the heating material. 
 
16.  An apparatus for heating smokable material to volatilize at least one 
component of the smokable material, the apparatus comprising: a heating zone 

the heating zone, wherein the heater comprises heating material that is 
heatable by penetration with a varying magnetic field;  and a magnetic field generator for generating a varying magnetic field that penetrates the heating material; wherein a maximum temperature to which the heater is heatable by penetration with the varying magnetic field in use is exclusively determined by a Curie point temperature of the heating material. 
 
17.  The apparatus of claim 16, wherein the Curie point temperature is no more than 350 degrees Celsius. 
 
18.  The apparatus of claim 16, wherein the heating material comprises one or 
more materials selected from the group consisting of: iron; an alloy comprising iron;  an alloy comprising iron and nickel;  an alloy comprising iron and nickel and chromium; an alloy comprising iron and nickel and chromium and manganese;  an alloy comprising iron and nickel and chromium and manganese and silicon;  and stainless steel. 
 
19.  The apparatus of claim 16, wherein the heater consists entirely, or substantially entirely, of the heating material.






s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 15/772382.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


component of the smokable material, the apparatus comprising: a heating zone 
for receiving an article, the article comprising smokable material and heating 
material that is heatable by penetration with a varying magnetic field to heat 
the smokable material; and a magnetic field generator for generating a varying 
magnetic field that penetrates the heating zone, the magnetic field generator comprising a magnetically permeable core and a coil; wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. 
 
2.  The apparatus of claim 1, wherein the first and second arms of the core have 
 
3.  The apparatus of claim 1, wherein the first and second arms of the core are on opposite sides of the heating zone. 
 
4.  The apparatus of claim 3, wherein the first and second arms of the core have respective free ends on opposite sides of the heating zone. 
 
5.  The apparatus of claim 4, wherein the respective free ends of the first and second arms of the core face each other through the heating zone. 
 
6.  The apparatus of claim 1, wherein the heating zone is elongate, and wherein each of the first and second arms of the core is elongate in a direction parallel to a longitudinal axis of the heating zone. 
 
7.  The apparatus of claim 1, wherein the first and second arms of the core extend from opposite ends of the first portion of the core. 
 
8.  The apparatus of claim 3, wherein the core comprises third and fourth arms 
extending from the first portion, and wherein the third and fourth arms of the 
core are on opposite sides of the heating zone 
 
9.  The apparatus of claim 8, wherein the first and third arms of the core extend from a first end of the first portion of the core, and the second and fourth arms of the core extend from an opposite second end of the first portion of the core. 
 
10.  The apparatus of claim 8, wherein the first, second, third and fourth arms 
connect the first portion of the core to a second portion of the core, and wherein 
 
11.  The apparatus of claim 1, wherein the heating zone has an open first end 
through which the article is insertable into the heating zone, a second end opposite the first end, and one or more sides connecting the first and second ends; and wherein the first arm of the core is at the side, or one of the sides, of the heating zone, and the second arm of the core is at the second end of the heating zone. 

14.  The apparatus of claim 1, wherein the magnetic field generator comprises a 
magnetically permeable second core and a second coil; and wherein the second core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the second coil is wound around the first portion of the second core, and wherein the first and second arms of the second core have respective free ends that face the heating zone. 
  
16.  The apparatus of claim 1, wherein the first portion of the core is unitary with each of the first and second arms of the core. 
 
17.  The apparatus of claim 1, wherein the heating zone is a recess in the apparatus or a recess in the core. 
 
18.  A system, comprising: an article comprising smokable material and a 
heater, wherein the heater comprises heating material that is heatable by 
penetration with a varying magnetic field to heat the smokable material;  and 
an apparatus for heating the smokable material to volatilize at least one 

for receiving the article, and a magnetic field generator for generating a varying magnetic field that penetrates the heater when the article is in the heating zone, the magnetic field generator comprising a magnetically permeable core and a coil; wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. 
 
19.  The system of claim 18, wherein the magnetic field generator comprises a 
magnetically permeable second core and a second coil; and wherein the second core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the second coil is wound around the first portion of the second core, and wherein the first and second arms of the second core have respective free ends that face the heating zone. 

22.  The system of claim 18, wherein the smokable material comprises at least one of tobacco or one or more humectants. 
 
23.  The system of claim 18, wherein the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. 
 
24.  The system of claim 18, wherein the heating material comprises a metal or a metal alloy. 
 









s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/946043.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


volatilize at least one component of the smokable material, the article 
comprising: a sheet comprising smokable material;  and heating material that is 
heatable by penetration with a varying magnetic field to heat the smokable 
material, wherein the sheet is corrugated or has a non-uniform and non-planar 
shape. 
 
2.  The article of claim 1, wherein the heating material is in contact with the 
sheet. 
 
3.  The article of claim 1, wherein the sheet is a rolled sheet. 
 
4.  The article of claim 3, wherein an axial length of the rolled sheet is greater than a diameter of the rolled sheet. 
 

comprising heating material that is heatable by penetration with a varying 
magnetic field, wherein the rolled sheet is elongate in an axial direction, and 
wherein the at least one connector is located at a longitudinal end of the 
rolled sheet so that the heating material of the at least one connector contacts the heating material that is heatable by penetration with a varying magnetic field to heat the smokable material. 
 
6.  The article of claim 3, further comprising a mass of smokable material 
discrete from, and encircled by, the rolled sheet. 
 
7.  The article of claim 1, wherein all or substantially all of a surface of the sheet is covered by the heating material. 
 
8.  The article of claim 1, further comprising a plurality of discrete bodies 
on a surface of the sheet, wherein each of the plurality of discrete bodies comprises the heating material. 
 
9.  The article of claim 8, wherein each of the plurality of discrete bodies comprises a tube comprising the heating material or a strip comprising the heating material. 
 
10.  The article of claim 1, wherein the heating material is in the form of at 
least one spiral or closed circuit. 
 
11.  The article of claim 1, further comprising ink on the sheet, wherein the 
ink comprises the heating material. 
 
12.  The article of claim 1, wherein the heating material comprises one or more 
materials selected from the group consisting of: an electrically-conductive 

 
13.  The article of claim 1, wherein the heating material comprises a metal or 
a metal alloy. 
 
14.  The article of claim 1, wherein the heating material comprises one or more 
materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, 
ferritic stainless steel, copper, and bronze. 
 
15.  The article of claim 1, wherein the smokable material comprises at least 
one of tobacco or one or more humectants. 
 
16.  A system, comprising: An apparatus for heating smokable material to 
volatilize at least one component of the smokable material;  and an article for 
use with the apparatus, the article comprising a sheet comprising smokable 
material, and heating material that is heatable by penetration with a varying 
magnetic field to heat the smokable material, wherein the sheet is corrugated 
or has a non-uniform and non-planar shape;  wherein the apparatus comprises a 
heating zone for receiving at least a portion of the article, and a magnetic 
field generator for generating a varying magnetic field to be used in heating 
the smokable material when the portion of the article is in the heating zone.






s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16/947215.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


volatilize at least one component of the smokable material, the article 
comprising: a malleable container defining a cavity;  a mass of smokable 
material in the cavity;  and heating material that is heatable by penetration 
with a varying magnetic field to heat the mass of smokable material, wherein an 
exterior of the article has a length, a width perpendicular to the length, and 
a depth perpendicular to each of the length and the width, wherein the length 
is greater than or equal to the width, and wherein the width is greater than the depth. 
 
2.  The article of claim 1, wherein the container comprises a sachet. 
 
3.  The article of claim 1, wherein the container defines an exterior of the 
article. 

4.  The article of claim 1, wherein the heating material is in the cavity. 
 
5.  The article of claim 4, wherein the heating material is within the mass of 
smokable material. 
 
6.  The article of claim 4, comprising a material that comprises a mixture of 
the smokable material and the heating material. 
 
7.  The article of claim 6, wherein the mixture comprises a mixture of the 
smokable material and elements, wherein each of the elements comprises heating 
material that is heatable by penetration with a varying magnetic field. 
 
8.  The article of claim 1, wherein the container is free of heating material 
that is heatable by penetration with a varying magnetic field to heat the 
smokable material. 
 
9.  The article of claim 1, wherein the container comprises the heating 
material. 
 
10.  The article of claim 9, wherein the container comprises a closed circuit 
of heating material that is heatable by penetration with a varying magnetic 
field. 
 
11.  The article of claim 9, wherein the container comprises a mesh that 
comprises the heating material. 
 
12.  The article of claim 1, wherein the heating material is in contact with 
the mass of smokable material. 
 
13.  The article of claim 1, wherein the heating material comprises one or more 

material, a magnetic material, and a magnetic electrically-conductive material. 
 
14.  The article of claim 1, wherein the heating material comprises a metal or 
a metal alloy. 
 
15.  The article of claim 1, wherein the heating material comprises one or more 
materials selected from the group consisting of: aluminium, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze. 
 
16.  The article of claim 1, wherein the smokable material comprises at least 
one of tobacco or one or more humectants. 
 
17.  The article of claim 1, wherein at least a portion of the container is 
porous for permitting volatilised material generated by heating the smokable 
material within the cavity to leave the cavity. 
 
18.  A system, comprising: an apparatus for heating smokable material to 
volatilize at least one component of the smokable material;  and an article for 
use with the apparatus, the article comprising a container defining a cavity, 
and a mass of smokable material in the cavity;  wherein the apparatus comprises 
a heating zone for receiving at least a portion of the article, and a magnetic 
field generator for generating a varying magnetic field to be used in heating 
the mass of smokable material when the portion of the article is in the heating 
zone;  and wherein the container is malleable, and wherein an exterior of the 

perpendicular to each of the length and the width, wherein the length is 
greater than or equal to the width, and wherein the width is greater than the 
depth. 
 
19.  The system of claim 18, wherein the article comprises heating material 
that is heatable by penetration with the varying magnetic field to heat the 
smokable material when the portion of the article is in the heating zone.








s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 11-21 of copending Application No. 16/311405.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  



3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  



16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  

26. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 1.  

28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


component of the smokable material, the apparatus comprising: a heating zone 
for receiving at least a portion of an article comprising smokable material; an outlet for permitting volatilized components of the smokable material to pass from the heating zone towards an exterior of the apparatus when the article is heated in the heating zone in use;  a heating element that is heatable by penetration with a varying magnetic field to heat the heating zone, wherein a first section of the heating element is located between a second 
section of the heating element and the outlet, and wherein the second section 
of the heating element is heatable in use by thermal conduction from the first 
section of the heating element;  and a magnetic field generator for generating 

 
2.  The apparatus of claim 1, wherein the apparatus is free from any magnetic 
field generator for generating a varying magnetic field that penetrates the 
second section of the heating element. 
 
3.  The apparatus of claim 1, wherein the second section of the heating element 
is heatable in use exclusively by thermal conduction. 
 
4.  The apparatus of claim 1, wherein the heating element projects into the 
heating zone. 
 
5.  The apparatus of claim 1, wherein the heating element extends at least 
partially around the heating zone. 
 
6.  The apparatus of claim 1, wherein the magnetic field generator comprises a 
helical coil that encircles only the first section of the heating element. 
 
7.  The apparatus of claim 1, wherein the magnetic field generator is fixed 
relative to the heating element. 
 
8.  The apparatus of claim 1, wherein the first section of the heating element 
is at least one of smaller or shorter than the second section of the heating 
element. 
 
9.  The apparatus of claim 1, wherein the heating element comprises heating 
material that comprises one or more materials selected from the group 
consisting of: an electrically-conductive material, a magnetic material, and a 
magnetic electrically-conductive material. 

10.  The apparatus of claim 1, wherein the heating element comprises heating 
material that comprises a metal or a metal alloy. 

12.  The apparatus of claim 1, wherein the first section of the heating element 
is made of a first material and the second section of the heating element is made of a second material that is different from the first material. 
 
13.  The apparatus of claim 1, wherein the apparatus is for heating non-liquid 
smokable material to volatilize at least one component of the smokable 
material. 
 
14.  An apparatus for heating smokable material to volatilize at least one 
component of the smokable material, the apparatus comprising: a heating zone 
for receiving at least a portion of an article comprising smokable material; an outlet for permitting volatilized components of the smokable material to pass from the heating zone towards an exterior of the apparatus when the article is heated in the heating zone in use, wherein a first portion of the heating zone is located between a second portion of the heating zone and the outlet;  and a magnetic field generator for generating a varying magnetic field that penetrates the first portion of the heating zone and avoids the second portion of the heating zone. 
 
15.  The apparatus of claim 13, wherein the apparatus is free from any magnetic 
field generator for generating a varying magnetic field that penetrates the 
second portion of the heating zone. 
 
16.  The apparatus of claim 14, wherein the magnetic field generator comprises 

 
17.  The apparatus of claim 14, wherein the first portion of the heating zone 
is at least one of smaller or shorter than the second portion of the heating 
zone. 
 
18.  The apparatus of claim 14, wherein the apparatus is arranged so that the 
article is insertable into the second portion of the heating zone via the first 
portion of the heating zone. 
 
19.  The apparatus of claim 14, wherein the apparatus is for heating non-liquid 
smokable material to volatilize at least one component of the smokable 
material. 
 
20.  A system for heating smokable material to volatilize at least one 
component of the smokable material, the system comprising: an article 
comprising smokable material and a heating element that is heatable by 
penetration with a varying magnetic field to heat the smokable material;  and 
an apparatus, comprising: a heating zone for receiving at least a portion of 
the article, an outlet for permitting volatilized components of the smokable 
material to pass from the heating zone when the article is heated in the 
heating zone in use, and a magnetic field generator for generating a varying 
magnetic field that penetrates a first section of the heating element between a 
second section of the heating element and the outlet, and avoids the second 
section of the heating element, when the article is located in the heating zone 
in use. 
 

smokable material in thermal contact with the heating element; penetrating a first section of the heating element with a varying magnetic field that avoids a second section of the heating element, thereby to heat the first section of 
the heating element and a first part of the smokable material;  and heating the 
second section of the heating element by thermal conduction from the first 
section of the heating element, thereby to heat a second part of the smokable 
material.





s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-22 of copending Application No. 16/311418.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  



3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  



16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  

26. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 1.  

28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


volatilize at least one component of the smokable material, the article 
comprising: a body of heating material that is heatable by penetration with a 
varying magnetic field;  a non-smokable thermally-conductive element in thermal 
contact with the body of heating material and arranged relative to the body of 
heating material so that heating of the body of heating material causes 
progressive heating of the non-smokable thermally-conductive element;  and 
smokable material in thermal contact with the non-smokable thermally-conductive 
element and arranged relative to the non-smokable thermally-conductive element 
so that the progressive heating causes progressive heating of the smokable 
material. 
 

element is in surface contact with the body of heating material. 
 
3.  The article of claim 1, wherein the smokable material is in surface contact 
with the non-smokable thermally-conductive element. 
 
4.  The article of claim 1, wherein the body of heating material is at least 
partially embedded in the non-smokable thermally-conductive element. 
 
5.  The article of claim 1, wherein the body of heating material is fully 
embedded in the non-smokable thermally-conductive element. 
 
6.  The article of claim 1, wherein the non-smokable thermally-conductive 
element extends along at least a majority of a length of the smokable material. 
 
7.  The article of claim 1, wherein the body of heating material is located at 
only a first end portion of the non-smokable thermally-conductive element;  and wherein an opposite second end portion of the non-smokable thermally-conductive element is free from heating material that is heatable by penetration with a varying magnetic field. 

9.  The article of claim 1, wherein the body of heating material comprises a 
metal or a metal alloy. 

11.  The article of claim 1, wherein the smokable material comprises at least 
one of tobacco or one or more humectants. 
 
12.  An apparatus for heating smokable material to volatilize at least one 

generator for generating a varying magnetic field; a body of heating material 
that is heatable by penetration with the varying magnetic field; a non-smokable thermally-conductive element in thermal contact with the body of heating material and arranged relative to the body of heating material so that heating of the body of heating material by penetration with the varying magnetic field causes progressive heating of the non-smokable 
thermally-conductive element;  and a heating zone for receiving at least a 
portion of an article comprising smokable material, wherein the heating zone is 
in thermal contact with the non-smokable thermally-conductive element and is 
arranged relative to the non-smokable thermally-conductive element so that the 
progressive heating causes progressive heating of the heating zone. 
 
13.  The apparatus of claim 12, wherein the body of heating material is at 
least partially embedded in the non-smokable thermally-conductive element. 
 
14.  The apparatus of claim 12, wherein the body of heating material is fully 
embedded in the non-smokable thermally-conductive element. 
 
15.  The apparatus of claim 12, wherein the body of heating material is located 
at only a first end portion of the non-smokable thermally-conductive element;  
and wherein an opposite second end portion of the non-smokable 
thermally-conductive element is free from heating material that is heatable by 
penetration with a varying magnetic field. 
 
16.  The apparatus of claim 12, wherein the non-smokable thermally-conductive 

 
17.  The apparatus of claim 12, wherein the non-smokable thermally-conductive 
element extends at least partially around the heating zone. 
 
18.  The apparatus of claim 12, wherein the non-smokable thermally-conductive 
element extends along at least a majority of a length of the heating zone. 
 
19.  The apparatus of claim 12, wherein a first portion and a second portion of 
the non-smokable thermally-conductive element have different respective thermal 
masses. 
 
20.  The apparatus of claim 19, wherein the second portion of the non-smokable 
thermally-conductive element is thicker than the first portion of the non-smokable thermally-conductive element;  wherein the body of heating material is in surface contact with only the first portion of the non-smokable thermally-conductive element; and wherein the second portion of the non-smokable thermally-conductive element is free from heating material that is heatable by penetration with a varying magnetic field. 
 
21.  A system for heating smokable material to volatilize at least one 
component of the smokable material, the system comprising: an article 
comprising smokable material;  and an apparatus comprising: a magnetic field 
generator for generating a varying magnetic field, a body of heating material 
that is heatable by penetration with the varying magnetic field, a non-smokable 
thermally-conductive element in thermal contact with the body of heating material and arranged relative to the body of heating material so that heating of the 
heating zone is in thermal contact with the non-smokable thermally-conductive 
element and is arranged relative to the non-smokable thermally-conductive 
element so that the progressive heating causes progressive heating of the 
heating zone. 
 
22.  A method of heating smokable material to volatilize at least one component of the smokable material, the method comprising: providing a body of heating material that is heatable by penetration with a varying magnetic field;  
providing a non-smokable thermally-conductive element in thermal contact with the body of heating material and arranged relative to the body of heating 
material so that heating of the body of heating material by penetration with 
the varying magnetic field causes progressive heating of the non-smokable 
thermally-conductive element; providing smokable material in thermal contact 
with the non-smokable thermally-conductive element;  and penetrating the 
heating material with the varying magnetic field so as to cause progressive 
heating of the non-smokable thermally-conductive element, thereby to cause 
progressive heating of the smokable material.








s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 16/492651.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  



3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  



16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  

26. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 1.  

28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


smokable material to volatilize at least one component of the smokable 
material, the induction coil arrangement comprising: a plate having opposite 
first and second sides;  a first flat spiral coil of electrically-conductive 
material mounted on the first side of the plate;  and a second flat spiral coil 
of electrically-conductive material mounted on the second side of the plate. 
 
2.  The induction coil arrangement of claim 1, further comprising an 
electrically-conductive connector electrically-connecting the first flat spiral 
coil to the second flat spiral coil. 
 
3.  The induction coil arrangement of claim 2, wherein the 
electrically-conductive connector extends from a radially-inner end of the 

 
4.  The induction coil arrangement of claim 1 wherein, when observed from one 
side of the induction coil arrangement, the first flat spiral coil follows a 
clockwise path from a radially-inner end of the first flat spiral coil, and the 
second flat spiral coil follows an anti-clockwise path from a radially-inner 
end of the second flat spiral coil. 
 
5.  The induction coil arrangement of claim 1, further comprising a laminate, 
wherein the laminate has a first layer comprising the first flat spiral coil 
and a second layer comprising the second flat spiral coil. 
 
6.  A structure comprising plural induction coil arrangements according to 
claim 1 and a retainer to which the respective plates of the plural induction 
coil arrangements are connected to fix the plural induction coil arrangements 
in position relative to one another. 
 
7.  An apparatus for heating smokable material to volatilize at least one 
component of the smokable material, the apparatus comprising the induction coil 
arrangement of claim 1. 
 
8.  An apparatus for heating smokable material to volatilize at least one 
component of the smokable material, the apparatus comprising: a heating zone 
for receiving one or more articles comprising smokable material;  and a 
magnetic field generator for generating varying magnetic fields that penetrate 
respective longitudinal portions of the heating zone in use, wherein the 
magnetic field generator comprises a plurality of flat spiral coils of 

along a longitudinal axis of the heating zone. 
 
9.  The apparatus of claim 8, wherein the planes are substantially parallel to 
one another. 
 
10.  The apparatus of claim 8, wherein the heating zone extends through a hole 
in each of the plurality of flat spiral coils. 
 
11.  The apparatus of claim 10, further comprising an elongate support for 
supporting an article comprising smokable material in the holes in the flat 
spiral coils. 
 
12.  The apparatus of claim 11, wherein the support is tubular and encircles 
the heating zone. 
 
13.  The apparatus of claim 8, further comprising a heating element that 
comprises heating material that is heatable by penetration with one or more of 
the varying magnetic fields to heat the heating zone. 
 
14.  The apparatus of claim 13, further comprising an elongate support for 
supporting an article comprising smokable material in the holes in the flat 
spiral coils, wherein the support comprises the heating element. 
 
15.  The apparatus of claim 13, wherein the heating material comprises one or 
more materials selected from the group consisting of: an 
electrically-conductive material, a magnetic material, and a magnetic 
electrically-conductive material. 
 

or a metal alloy. 
 
17.  The apparatus of claim 13, wherein the heating material comprises one or 
more materials selected from the group consisting of: aluminium, gold, iron, 
nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless 
steel, ferritic stainless steel, steel, copper, and bronze. 
 
18.  The apparatus of claim 8, further comprising a controller for controlling 
operation of at least one of the flat spiral coils independently of at least 
one other of the flat spiral coils. 
 
19.  The apparatus of claim 8, wherein the magnetic field generator comprises: 
a plurality of induction coil arrangements, each induction coil arrangement 
comprising: a plate having opposite first and second sides, a first flat spiral 
coil of electrically-conductive material mounted on the first side of the 
plate, and a second flat spiral coil of electrically-conductive material 
mounted on the second side of the plate;  and a retainer to which the 
respective plates of the plurality of induction coil arrangements are connected 
to fix the plurality of induction coil arrangements in position relative to one 
another. 
 
20.  The apparatus of claim 7, wherein the apparatus is a tobacco heating 
product. 
 
21.  A system for heating smokable material to volatilise at least one 
component of the smokable material, the system comprising the apparatus 

zone of the apparatus.







s 1-3, 6, 8, 10-12, 14-16, 19-21, 26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of copending Application No. 16/647325.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. The copending application also claims a heating zone, smokable material and magnetic field generator corresponding to the claimed invention, which also comprises a heating zone, smokable material and magnetic field generator, as seen below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining a heating zone, the heating zone comprising a cavity configured to receive at least a portion of an article that comprises smokable material, a magnetic field generator configured to generate a varying magnetic field; and an elongate heating element that projects into the heating zone; wherein the heating element comprises a heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone, wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

2. The apparatus of claim 1, wherein the body is free of heating material that is 

3. The apparatus of claim 1, wherein the heating zone is elongate, and the elongate heating element extends along a longitudinal axis that is substantially coincident with a longitudinal axis of the heating zone.  

6. The apparatus of claim 1, further comprising an opening defined at a first end of the heating zone and configured to receive the at least a portion of the article, wherein the heating element projects into the heating zone from a second end of the heating zone opposite the first end, and wherein the heating element has a free end distal from the second end of the heating zone that is arranged relative to the opening so as to enter the article as the article is inserted into the heating zone.  

8. The apparatus of claim 1, wherein an inner surface of the body or an outer surface of the body has a thermal emissivity of 0.1 or less.  

10. The apparatus of claim 1, wherein the coil encircles the heating zone.  

11. The apparatus of claim 1, wherein the coil extends along a longitudinal axis that is coincident with a longitudinal axis of the heating element.  

12. The apparatus of claim 1, wherein an impedance of the coil is equal to an impedance of the heating element.  

14. The apparatus of claim 1, wherein the heating material comprises a metal or a metal alloy.  

15. The apparatus of claim 1, wherein the heating material comprises one or more 

16. The apparatus of claim 1, wherein the heating material is susceptible to eddy currents induced in the heating material when the heating material is penetrated by the varying magnetic field.  

19. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a first member and a second member; a heating zone defined between the first member and the second member, the heating zone defining a cavity and being configured to receive at least a portion of an article that comprises smokable material; and a magnetic field generator configured to generate a varying magnetic field to heat the heating zone during use; wherein the first member and the second member are movable towards each other to compress the heating zone, and wherein one or both of the first member or the second member comprises a heating material that is heatable by penetration with the varying magnetic field to heat the heating zone.  

20. The apparatus of claim 19, wherein the magnetic field generator is configured to generate a varying magnetic field that penetrates the heating zone.  

21. The apparatus of claim 19, further comprising a heating element including the heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone.  
  


28. A system, comprising: an article comprising smokable material; and the apparatus as claimed in claim 19.  

29. An apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a body defining and delimiting a heating zone, the heating zone configured to receive at least a portion of an article that comprises smokable material; a magnetic field generator configured to generate a varying magnetic field; an end member at an end portion of the body, the end member defining an end of the heating zone; and an elongate heating element that projects into the heating zone, wherein the heating element comprises heating material that is heatable by penetration with the varying magnetic field to thereby heat the heating zone;  wherein the magnetic field generator comprises a coil and a device configured to pass a varying electrical current through the coil, and wherein the coil is in a fixed position relative to the heating element and the heating zone.  

30. A system comprising: an article comprising smokable material; and the apparatus of claim 1.


wall, and an insulation region bound by the inner wall and the outer wall, wherein the insulation region is evacuated to a lower pressure than an exterior of the insulation region; and a magnetic field generator for generating a varying magnetic field that penetrates the inner wall in order to heat the inner wall in use. 
 
2.  The apparatus of claim 1, wherein the outer wall is at least one of magnetically impermeable or electrically non-conductive. 

3.  The apparatus of claim 1, wherein the outer wall comprises glass or ceramic. 
 
4.  The apparatus according claim 1, wherein the magnetic field generator 
comprises a coil that encircles at least part of the outer wall. 
 
5.  The apparatus according to claim 4, wherein the coil comprises a helical 
coil. 
 
6.  The apparatus according to claim 4 or claim 5, wherein the coil comprises a 
Litz wire. 
 
7.  The apparatus according to claim 4, wherein the coil comprises a first part 
to heat a first section of the inner wall and a second part to heat a second 
section of the inner wall, wherein the first part and the second part are 
independently controllable. 
 
8.  The apparatus according to claim 4, comprising a second coil that encircles 
at least part of the outer wall, wherein the coil and the second coil are 
independently controllable. 
 
9.  The apparatus according to claim 1, comprising braze rings located at a 
junction between the inner wall and the outer wall to seal the insulation 
region. 
 
10.  The apparatus according to claim 1, wherein the outer wall extends only 
partially along a length of the inner wall. 
 
11.  The apparatus according to claim 1, wherein the inner wall is a cylindrical tube. 
 

surrounding the magnetic field generator. 
 
13.  The apparatus according to claim 1, wherein the heating material comprises 
one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. 
 
14.  The apparatus according to claim 1, wherein the heating material comprises 
a metal or a metal alloy. 
 
15.  The apparatus according to claim 1, wherein the heating material comprises 
one or more materials selected from the group consisting of: aluminum, gold, 
iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze. 
 
16.  The apparatus of claim 1, wherein a first section of the inner wall is made of a first material and a second section of the inner wall is made of a second material that is different from the first material. 
 
17.  The apparatus of claim 1, wherein the apparatus is for heating non-liquid 
smokable material to volatilize volatilise at least one component of the 
smokable material without burning the smokable material. 
 
18.  The apparatus of claim 1, wherein the inner wall is connected to the outer 
wall at a first position on the inner wall and at a second position on the 
inner wall, wherein the inner wall comprises at least one deformable structure 

one deformable structure is for deforming to accommodate thermal expansion of a 
section of the inner wall between the first position and the second position 
during heating of the heating material. 
 
19.  The apparatus according to claim 1, wherein the heating material comprises 
a metallized layer of the inner wall. 
 
20.  The apparatus according to claim 19, wherein the inner wall comprises a 
support of at least one of a magnetically impermeable material or an 
electrically non-conductive material and the metallized layer is between the 
support and the insulation region. 
 
21.  The apparatus according to claim 19, wherein the inner wall comprises a 
support of at least one of a magnetically impermeable material or an electrically non-conductive material and the support is between the metallized layer and the insulation region. 
 
22.  An apparatus for heating smokable material to volatilize at least one 
component of the smokable material, the apparatus comprising: a heating zone 
for receiving at least a portion of an article comprising smokable material;  a 
heating element comprising heating material that is heatable by penetration 
with a varying magnetic field to heat the heating zone;  a thermal insulator 
comprising: an outer wall, an inner wall between the heating element and the 
outer wall, and an insulation region bound by the inner wall and the outer 
wall, wherein the insulation region is evacuated to a lower pressure than an 
exterior of the insulating region, and wherein one or each of the inner wall 

non-conductive;  and a magnetic field generator for generating a varying 
magnetic field that penetrates the heating element in use. 
 
23.  The apparatus according to claim 22, wherein one or each of the outer wall 
and the inner wall is formed of glass. 
 
24.  The apparatus according to claim 22, wherein the heating element is 
connected to the inner wall by one or more deformable attachments. 
 
25.  Smokable material for use with the apparatus of claim 1. 
 
26.  A system for heating smokable material to volatilize volatilise at least 
one component of the smokable material, the system comprising: the apparatus 
according to claim 1;  and the article comprising smokable material for 
locating at least partially in the heating zone of the apparatus. 
 
27.  A method of heating smokable material to volatilize at least one component of the smokable material, the method comprising: providing the apparatus according to claim 1;  locating at least a portion of the article comprising 
smokable material in the heating zone of the apparatus;  and penetrating the 
heating material of the apparatus with a varying magnetic field to heat the 
heating zone and the smokable material. 
 
28.  A thermal insulator for use in an apparatus for heating smokable material 
to volatilize at least one component of the smokable material, the thermal 
insulator comprising: an inner wall comprising heating material that is 

at least one of magnetically impermeable or electrically non-conductive;  and 
an insulation region bound by the inner wall and the outer wall, wherein the 
insulation region is evacuated to a lower pressure than an exterior of the 
insulation region.



Response to Amendment
The amendment of 09/30/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments resolving the previous rejections under 35 U.S.C. 112.
The remarks then address the prior art rejections. The remarks note that claims 1-3, 6, 8, 10-12, 14-16, 19-21, 26, and 28-30 are rejected under 35 U.S.C. § 103 as being unpatentable over US 5613505 to Campbell et al. and state that Applicant respectfully traverses this rejection, as Campbell does not teach or render obvious all elements of the independent claim 1. The remarks explain that Campbell teaches an apparatus for inductively heating a smokeable material article, wherein the susceptor is located only in the disposable article/cartridge. The remarks then assert that Campbell does not teach an apparatus comprising "an elongate heating element that projects into the heating zone" as claimed, the heating element of Campbell is located within the disposable article itself and the coil is not fixed relative to the heating element, as the disposable article is a separate component. The remarks then posit that, even if an interpretation is taken that Campbell discloses an elongate heating element that projects into the heating zone, and a coil fixed relative to a .
The remarks next assert that, nor would it be obvious to modify Campbell to arrive at such a structure and that Campbell, with its susceptor located in a separate component, strongly teaches against the provision of a heating element disposed in the apparatus itself such that the person having ordinary skill in the art at the time of the invention therefore would not have arrived at the present invention starting from Campbell using common general knowledge or any other document and claim 1 of the present invention is therefore submitted to be allowable over Campbell. However, Campbell discloses and illustrates susceptor layers 300 and 400 are part of cigarette C inside the zone and cavity within induction heating sources 10 as explained above and as seen in Fig. 1-3 and 8-10.
The remarks then note that claim 19 is also rejected on the grounds that the first and second members defined therein are equivalent to a first and second plurality of induction sources described in Campbell and state that Applicant was unable to find anywhere in Campbell a teaching of first and 
The remarks then state that, in respect of claim 29, the Office Action alleges that the induction heating sources 10 act both as a body and as an end member at an end portion of the body defining an end of a heating zone, as required in the claim., and that Applicant respectfully submits that the induction heating sources 10 cannot correspond to an end member at an end portion of the body. The remarks further state that, as the Office Action considers that the induction heating sources 10 correspond to the body of claim 29, it is submitted that at most the induction heating sources 10 may be considered to define an end of the body, but cannot be considered to form an end member at an end portion of the body. However, it is submitted that the end of induction heating sources 10 does correspond to the claimed end member as seen in Fig. 1-3 and that, if the induction heating sources 10 can be considered to define an end of the body, they can also be considered to form an end member at an end portion of the body since an end of the body and an end member at an end portion of the body are substantially the same.
The remarks then address the double patenting rejections. The remarks note each of the double patenting rejections set forth above. The remarks then state that, for the reasons described above, the claims are believed to be in condition for allowance over the cited references and that refer to MPEP § 804(I)(B)(1)(b): "If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 29, 2021